FARMER, J.
While defendant was in jail awaiting trial on charges of burglary, aggravated assault and criminal mischief, he wrote a letter to the State Attorney in which he offered to enter a plea in exchange for leniency. His letter contained a tacit admission of guilt. At his trial, the state offered the letter into evidence over his objection. The trial court admitted the letter, and defendant was found guilty.
In this case defendant raises the same attack that he also raised for different charges in Debiasio v. State, 789 So.2d 1061 (Fla. 4th DCA 2001). In that decision, involving the same letter, we reversed upon a conclusion that the letter was inadmissible under section 90.410, Florida Statutes (2000). Following our precedent established in that decision, we reverse the present convictions on account of the admission of the letter and remand for a new trial.
STONE and SHAHOOD, JJ., concur.